Title: To George Washington from Edmund Randolph, 17 October 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir,
            Philadelphia October 17th 1794.
          
          I purpose to execute, what Mr Jay recommends in his letter of the 23d of August, just received; a copy of which I have the honor of now enclosing. I mean also to have an interview with those persons here, who are interested in spoliations, tomorrow morning eleven OClock, upon the subject of an Agent.
          Mr Jay’s memento as to the acknowledgment of letters received from him, has been always fulfilled in my letters, immediately succeeding the arrival of his.
          Mr Coxe’s Note enclosed contains instances of British Depredation, barely reconcileable with pacific intentions.
          It has been declared by Captain Cochran of the British Ship Thetis, in a letter to Consul Hamilton of Norfolk, that Americans, found on board of French privateers, shall be sent to Halifax, to be there tried as pirates.
          I have to request, that Mr Dandridge will be so obliging, as to give the letters, directed for the army their proper course. I have the honor to be, sir, with the highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        